In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Greenstein, J.), dated December 20, 1994, which denied his motion for leave to depose certain witnesses.
Ordered that the order is reversed, on the facts, with costs, and the motion is granted.
It is well settled that a corporation may designate which of its officers, directors, or employees shall represent it for the purposes of pretrial depositions (see, Zoliner v City of New York, 204 AD2d 626). However, depositions of additional witnesses may be ordered if the movant can demonstrate that the representatives already deposed had insufficient knowledge or were otherwise inadequate and that there is a substantial likelihood that the proposed witnesses possess information which is material and necessary for the prosecution of the case (Zollner v City of New York, supra; Faber v New York City Tr. Auth., 177 AD2d 321, 323). Under the circumstances of the present case, we agree that the plaintiff has demonstrated his need for the depositions of the additional Transit Authority employees who were inside the truck which allegedly struck him. Rosenblatt, J. P., Miller, O’Brien and McGinity, JJ., concur.